Title: To James Madison from John Morton, 9 January 1802
From: Morton, John
To: Madison, James


					
						Sir,
						Havana, Jan. 9. 1802
					
					Begging a reference to the enclosed Copies of my last Letters, I have at present little 

more to add than that a considerable number of our Vessels have since arrived from different 

quarters; none of which have yet been permitted to enter or land their Cargos, altho’ at the same 

time none have been obliged to depart.  An Order has appeared in a public paper, which I enclose, 

respecting the residence of strangers; but which from my Communications with the Governor, I have 

no idea will be put fully in force.
					The first Order respecting our Vessels, as well as this last, are intended to express more 

than they mean; & which will be forwarded to the Court of Madrid by a Ship of War which has been 

some time preparing, & which it is expected will depart in a day or two hence; & we shall then look 

for a more indulgent & attentive regard to the American Concerns now depending.
					I shall continue to inform you Sir of the future occurrences in this quarter; & use my 

utmost endeavors to obtain as favorable an issue as possible.  I remain Sir With much respect 

Your Mo: Ob. Servt.
					
						Jno: Morton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
